Citation Nr: 0515455	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-30 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a stroke, claimed 
as secondary to hypertension.

3.  Entitlement to service connection for residuals of a 
groin injury.

4.  Entitlement to service connection for residuals of an 
injury to the fourth finger of the right hand.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to November 
1958 and from July 1961 to March 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which denied service connection for hypertension, a stroke, 
residuals of a groin injury, and residuals of an injury to 
the fourth finger of the right hand.

The veteran requested a videoconference hearing in his 
September 2003 Substantive Appeal (VA Form 9).  The hearing 
was scheduled and the veteran did not report for it.  He has 
not suggested there was good cause for his failure to report, 
nor has he requested an additional hearing.  Thus, the 
veteran's request for a videoconference hearing is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2004).

The Board also notes that the RO denied the veteran's claim 
for service connection for diabetes in December 2003, he 
filed a January 2004 notice of disagreement (NOD) with that 
decision, and the RO issued an April 2004 statement of the 
case (SOC) in response.  However, the veteran has not yet 
filed a Substantive Appeal as to this claim, and it is 
therefore not yet before the Board and will not be addressed 
in this decision.  38 C.F.R. § 20.200 (2004) (an appeal 
consists of a timely filed NOD and, after an SOC has been 
furnished, a timely filed Substantive Appeal).





FINDINGS OF FACT

1.  The veteran has not been diagnosed with hypertension, 
blood pressure readings from January 2001 to January 2003 
reflect that he does not have hypertension as that term is 
defined in the applicable regulation, and there is no 
evidence that the veteran had hypertension during or within a 
year after discharge from service.

2.  The preponderance of the evidence of record reflects that 
the veteran's stroke, which occurred more than thirty-five 
years after service, is not related to service or service-
connected disorder.

3.  There is no evidence that the veteran currently has 
residuals of a groin or right fourth finger injury, or that 
such injuries occurred in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).

2.  A stroke was not incurred in or aggravated by service and 
is not secondary to a service-connected disorder.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2004).

3.  Residuals of a groin injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

4.  Residuals of a right fourth finger injury were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  The RO met this requirement here.  After 
receiving the veteran's November 2002 informal claims and 
December 2002 formal claims, the RO sent a January 2003 
letter explaining VA's duties to notify and assist the 
veteran as to all four service-connection claims, and the 
veteran's rights and responsibilities in this regard.  The RO 
did not take any adjudicative action until April 2003, when 
it issued its rating decision that the veteran appealed to 
the Board.  Thus, in compliance with Pelegrini, the RO 
provided VCAA notification to the veteran prior to its 
initial adjudicative action on his claims.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

These requirements were met in this case.  The RO's January 
2003 letter told the veteran what the evidence had to show in 
order to establish entitlement to service connection for high 
blood pressure (a synonym for hypertension), a groin injury, 
a stroke, and a right hand fourth finger injury.  The letter 
also indicated the information or evidence needed from the 
veteran and the RO's duty to assist the veteran in obtaining 
this information or evidence.  The RO also told the veteran 
it needed additional information from him, asked him to send 
any treatment records pertinent to his claimed conditions, 
and requested that he send the needed information promptly.  
The RO also included in its September 2003 SOC the text of 
VCAA implementing regulation 38 C.F.R. § 3.159 (2004).  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  Thus, the RO complied with the VCAA notice 
content requirements.

In addition, the veteran's service medical records (SMRs) and 
all identified treatment records have been obtained.  There 
is no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
The RO thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Applicable Legal Principles

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2004).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).  In 
addition, certain conditions, including hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a specified presumptive period 
following service.  38 U.S.C.A. §§§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  The first requirement, evidence of current 
disability, is one of the fundamental requirements for a 
grant of service connection.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).


Hypertension

There is no evidence that the veteran currently has 
hypertension that can be related to service.  April 2001 
private treatment records diagnose him with 
hypercholesterolemia and high blood sugar, but not 
hypertension.  The blood pressure readings in the private 
treatment records include the following: January 2001: 
160/96; April 7, 2001: 150/80; April 8, 2001: 160/70; April 
9, 2001: 134/82; April 10, 2001: 124/75; April 11, 2001: 
150/80; May 2001: 140/88; August 2001: 154/78; October 2001: 
140/90; July 2002: 150/82; October 2002: 130/70; January 
2003: 150/88.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
1 (2004), defines hypertension as diastolic blood pressure 
predominantly 90 mm. or greater, and isolated systolic 
hypertension as systolic blood pressure of predominantly 
160 mm. or greater with a diastolic blood pressure of less 
than 90 mm.  It also requires that hypertension be confirmed 
by readings taken two or more times on at least three 
different days.  The multiple blood pressure readings taken 
between January 2001 and January 2003 reflect that the 
veteran's diastolic blood pressure was 90 mm or greater on 
only two occasions, while it was less than 90 mm. on 10 
occasions.  Similarly, the veteran's systolic blood pressure 
was 160 mm. or greater only twice, and less than 160 ten 
times.  The veteran therefore does not have isolated systolic 
hypertension or diastolic hypertension as those terms are 
defined by the applicable regulation.  Even if hypertension 
is present, it was first shown years after separation from 
service and is not shown related to any in-service occurrence 
or event.

Moreover, notwithstanding the veteran's statement in his 
December 2002 claim that he took high blood pressure 
medication the whole time he was in the Coast Guard, the SMRs 
do not note high blood pressure or medication for it, and the 
veteran's blood pressure readings on his October 1958 and 
February 1965 separation examinations were 110/70 and 120/70, 
respectively.  The veteran also indicated in the reports of 
medical history contemporaneous with these separation 
examinations that he did not have and had never had high or 
low blood pressure.  The evidence therefore reflects that the 
veteran did not have hypertension in service, and there is no 
evidence that any hypertension manifested within a year after 
separation of service.

Consequently, as there is no evidence of that the veteran 
has, or has ever had, hypertension that can be related to 
service, the benefit-of-the-doubt doctrine is not for 
application, and his claim for service connection for 
hypertension must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996); Brammer v. Derwinski, 3 Vet. 
App. at 225.


Stroke

The veteran asked in his February 2003 Statement in Support 
of Claim (VA Form 21-4138) that his April 2001 stroke be 
service-connected as secondary to his hypertension.  Because 
the Board found above that the veteran is not entitled to 
service connection for hypertension, he cannot receive 
service connection for a stroke secondary to this disorder.  
See 38 C.F.R. § 3.310(a)(2004) (providing for service 
connection where a disability is proximately due to or the 
result of a service-connected disease or injury).

In addition, while the treatment records do show that the 
veteran suffered a stroke or cerebrovascular incident in 
April 2001, none of those records contain an opinion as to 
the cause of the stroke.  Moreover, the SMRs contain no 
notations of any numbness or neurological symptoms, other 
than a single notation of a headache on the sick call 
treatment record.  Further, the October 1958 and February 
1965 neurological examinations were normal, reflecting that 
the headache was acute and transitory and resolved without 
residual disability.

Thus, the preponderance of the competent probative evidence 
of record reflects that the veteran's stroke, which occurred 
more than thirty-five years after his discharge from service, 
was not related to such service.  And, as explained above, 
the veteran cannot be granted service connection for his 
stroke under the theory that it resulted from hypertension, 
which was found not to be service-connected because there is 
no evidence of a current disorder of this nature.  The claim 
for service connection for a stroke must therefore be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Residuals of Groin and Right Fourth Finger Injuries

The veteran indicated in his February 2003 statement in 
support that he has not received recent treatment for a groin 
or finger injury, but that his medical records from the 
military would establish these injuries.  However, as noted 
above, the veteran must first show that he has a current 
disability in order to be eligible for service-connection for 
residuals of any in-service injuries.  Brammer v. Derwinski, 
3 Vet. App. at 225.  There is no evidence of recent treatment 
for a groin or a right fourth finger injury, as the veteran 
himself concedes.  Consequently, he cannot be granted service 
connection for these disorders.

Moreover, the SMRs do not contain any records of treatment 
for a groin injury or for a right fourth finger injury, 
although the veteran's sick call treatment record notes 
treatment for a right index finger hang nail and a left 
finger wound.  In addition, the upper extremities were normal 
on the October 1958 and February 1965 discharge examinations, 
and the February 1965 discharge examination noted only a scar 
on the right third finger.

Thus, the evidence reflects that the veteran does not have 
current residuals of a groin or right fourth finger injury 
and he does not appear to have had such injuries in service.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and his claim for service connection for these 
residuals must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).


ORDER

The claim for service connection for hypertension is denied.

The claim for service connection for a stroke, claimed as 
secondary to hypertension, is denied.

The claim for service connection for residuals of a groin 
injury is denied.

The claim for service connection for residuals of an injury 
to the fourth finger of the right hand is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


